Citation Nr: 0125669	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to February 6, 1995 
for the grant of entitlement to service connection for 
residuals of shrapnel wound to the right shoulder and right 
thigh.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had recognized service from March 1945 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.
FINDINGS OF FACT

1.  Any duty of VA to notify and assist the veteran has been 
satisfied.

2.  The record does not show that prior to February 6, 1995, 
the veteran filed an application to reopen a claim for 
service connection for residuals of shrapnel wounds to the 
right shoulder and right thigh, which had previously been 
denied by a final RO decision in 1967.  


CONCLUSION OF LAW

An effective date prior to February 6, 1995 for the grant of 
entitlement to service connection for residuals of shrapnel 
wound to the right shoulder and right thigh
is not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. 
§§ 3.157, 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran filed his original claim in February 1967.  He 
requested service connection for injuries received in March 
1945 during service, when a grenade exploded at his post.  

In a July 1967 rating decision, the RO denied entitlement to 
service connection for residuals of shell fragment wounds to 
the right shoulder and right thigh.  Notice of this decision 
and of his appellate rights was sent to the veteran on August 
3, 1967.  On August 24, 1967, the veteran submitted a 
statement in which he gave an account of his claimed injury 
along with recent medical evidence.  In a September 5, 1967 
letter, the RO notified the veteran that the additional 
evidence did not warrant a favorable determination.  The 
veteran did not appeal.

Between September 1967 and February 1995, no correspondence 
or evidence was received by the RO either from the veteran or 
on his behalf.

The veteran applied for VA pension benefits on February 6, 
1995.  On February 28, 1995, he submitted a written statement 
specifying that he wished to resubmit a claim for service 
connection for shrapnel wounds.  He also submitted additional 
evidence in support of his claim, which was received by the 
RO after February 6, 1995.  The additional evidence included 
photographs submitted in September 1995 and an August 1996 
letter from Fortunato V. Elizaga, M.D., discussing the 
veteran's residual shrapnel wounds diagnosed as healed bullet 
wounds in the right anterior chest and thigh.  In April 1995, 
January 1997 and December 1997, the RO found that new and 
material evidence had not been submitted to reopen the claim, 
and the veteran appealed the December 1997 decision.

By a decision issued in January 1999, the Board reopened the 
veteran's claim and remanded the case to the RO so that the 
veteran could submit any additional evidence and his claim 
could be considered de novo.  While at the RO medical 
evidence from Fortunado Elizagas, M.D., dated from December 
1994 through February 1999, was received.  The pertinent 
evidence includes a December 1994 record showing treatment 
for abdominal pain and a notation of a World War II injury to 
the right leg.  All of the evidence predates the veteran's 
January 6, 1995 claim and was received in March 1999. 

Following the development and continued denial by the RO, the 
case was returned to the Board.  In a November 2000 decision, 
the Board granted service connection for residuals of 
shrapnel wounds to the right shoulder and right thigh.  The 
RO implemented the Board's decision by a February 2001 rating 
decision, which awarded service connection for residuals of a 
shrapnel wound to the right shoulder and for residuals of a 
shrapnel wound to the right thigh and assigned a 10 percent 
evaluation for each disability, effective February 28, 1995.  
The veteran appealed the effective date of the award.  While 
the appeal was pending, the RO issued a corrective rating in 
July 2001 which found that the February 2001 decision was 
clearly and unmistakably erroneous in assigning the February 
28, 1995 effective date and found that the correct effective 
date for service connection was February 6, 1995, the date an 
earlier informal claim was received.  The veteran continued 
to disagree with the revised effective date, and asserted 
that the effective date should be 1967.

Of record are reports from two VA examinations that the 
veteran underwent in July 1999 and in January 2001 to 
ascertain the nature and severity of the residuals of his 
shrapnel wounds to his right shoulder and right leg.  Because 
the effective date in question predates the dates of both 
examinations, the findings from these examinations are not 
pertinent in this matter.  

Initial Matters--VCAA

It is noted that a significant change in the law was made 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued final rules 
to amend adjudication regulations to implement the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)). The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board is satisfied that the veteran has been informed of 
all the requirements necessary to substantiate his claim as 
contemplated under the VCAA.  He has been provided a copy of 
the February and July 1998 rating decisions which 
respectively assigned and revised the effective date and a 
Statement of the Case on that matter containing a procedural 
history, relevant laws and regulations, and a detailed 
explanation of the reasons and bases for the decision.  There 
is no contention of any outstanding evidence that would 
support the claim and, because of the issue involved, there 
is no requirement for a medical examination or opinion.  
Accordingly, there is no need to remand the case to the RO 
for consideration under the new legislation inasmuch as the 
RO has essentially met the requirements of the VCAA.  The 
Board has also considered whether the veteran would be 
prejudiced by the Board's review under the VCAA in the first 
instance and finds no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

II. Analysis

Pertinent laws and regulations require that a specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a)(2001).  Generally, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2001).  Except as 
otherwise provided, the effective date of an award of 
disability compensation based upon a claim reopened after 
final disallowance shall be the date of receipt of claim or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(r).




A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2001); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran , it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155 (2001).

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a)(2001); see 38 
C.F.R. § 3.155(c) (2001).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b).  
Those circumstances provide, in pertinent part, that the date 
of receipt of evidence from a private physician or layman 
will be accepted as the date of receipt of a claim only when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157(b)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  In 
Lalonde v. West, 12 Vet. App. 377, 382 (1999), the Court held 
that "the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  

Applying the above criteria to the facts of this case, the 
Board finds that there is no basis for an effective date 
prior to February 6, 1995, for an award of service connection 
for residuals of shrapnel wounds to the right thigh and right 
shoulder. The law is patently clear that the effective date 
of an award of disability compensation based on new and 
material evidence received after a final disallowance shall 
be no earlier than the date of receipt of the claim.  See 38 
C.F.R. § 3.400(b)(2).  

No evidence was submitted subsequent to the RO's final 1967 
denial that would meet the requirements for an informal 
claim, as set forth in 38 C.F.R. § 3.155, prior to February 
6, 1995.  In fact, the Board notes that there was no 
communication from the veteran to the RO between the time of 
the September 1967 determination and the veteran's informal 
claim that was received on February 6, 1995.  The medical 
evidence submitted cannot be used as the basis for an 
informal claim earlier than this date.  Even though the 
private medical evidence contains a December 1994 reference 
to a World War II injury to the right leg, this evidence was 
obtained subsequent to the Board's January 1999 remand and 
was received by the RO in March 1999.  The date the RO 
actually receives private medical evidence is the effective 
date if such private evidence is to be treated as an informal 
claim.  See 38 C.F.R. § 3.157(b)(2).  Thus because the 
private medical evidence was received after February 6, 1995, 
and no VA medical evidence was generated prior to that date, 
this evidence cannot be the basis for an earlier effective 
date.  Under these circumstances, the Board finds no 
reasonable basis upon which to grant an earlier effective 
date.  








ORDER

The claim for entitlement to an effective date prior to 
February 6, 1995, for a grant of service connection for 
residuals of shrapnel wounds to the right shoulder and right 
thigh is denied.  





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

